Citation Nr: 1340804	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  12-32 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2010, the RO received a VA Form 21-4142 from the Veteran which indicated that he had received psychiatric treatments from Dr. Michael James at the Vet Center located at 32 Broadway, Suite 200, New York, New York.  Subsequently, the RO requested the Veteran's records from Dr. James in the same month.  However, the record does not reflect that the requested records were received from Dr. James or that any negative response has been received.

Although the record contains a June 2010 letter from the Veteran's Vet Center doctor, Dr. James describing the Veteran's PTSD symptoms and treatment since April 2010, the letter was submitted by the Veteran's representative, which suggests that the representative and not the RO obtained the letter.  While that letter contains some probative evidence with respect to the Veteran's claim, VA's duty to assist would not be satisfied by the association of this single letter with the claims file.

Additionally, in his November 2012 VA Form-9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated that he has been receiving ongoing readjustment counseling at the VA Medical Center located at East Orange, New Jersey, and treatment at the VA outpatient clinic located in Jersey City, New Jersey since approximately 2000.  While the record includes some treatment records from these facilities, dated from March to April 2004 and from April 2010 to January 2011, it is not clear whether these records represent the Veteran's entire VA treatment records pertinent to the issue on appeal.  Further, the record reflects that he continues to receive treatments for his PTSD from the Vet Center.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  It appears there may very well be existing records of pertinent VA treatment that have not been associated with the file.  Thus, the case must be remanded for the RO to obtain and associate with the claims file any and all outstanding VA treatment records from the VAMC in East Orange, New Jersey, the VA Outpatient Clinic in Jersey City, New Jersey and the Vet Center in New York, New York.  Additionally, any outstanding records of pertinent private treatment should also be sought.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the VA Medical Center in East Orange, New Jersey, and any associated outpatient clinics, including the VA Outpatient Clinic in Jersey City, New Jersey, dated from 2000 to the present.  All records and/or responses received should be associated with the claims file.

Also, obtain the records of the Veteran's treatments at the Vet Center located at 32 Broadway, Suite 200, New York, New York, for the period from April 2010 to the present, as identified by the Veteran in his June 2010 VA Form 21-4142.  In making the request, the RO must specify that it is requesting all available individual treatment records, not simply a summary or other single document.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and do each of the following:  

(a) identify the specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO made to obtain those records; 
(c) describe any further action to be taken by the RO with respect to the claim; and 
(d) inform the Veteran that it he is ultimately responsible for providing the evidence.  

The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above development, readjudicate the claim of entitlement to an initial rating in excess of 50 percent for PTSD taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


